CRICHTON, J.,
concurs and assigns additional reasons.
hi concur in the result reached by the majority in this case. However, I write separately to emphasize that, like the vast majority of the citizens of the state of Louisiana, I believe that convicted felons should be disqualified from the electoral process. Through their established criminality and felonious conduct, in my view, they have unconditionally forfeited their right to seek the sacred trust of holding public office. However, in compliance with our solemn oaths, we are duty-bound to interpret and apply the Louisiana Constitution, which mandates that the Legislature follow the proper process for the enactment of a constitutional amendment. In this instance, application of article XIII, § 1 of the Louisiana Constitution leads me to conclude that, as the opinion points out, what the citizens of Louisiana voted on was not what the Louisiana Legislature enacted. The Legislature can, if it chooses to do so, once again address this issue in order to rectify this troublesome result.